United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 21-1346
                   ___________________________

                         Michael Romeo Geraci

                  lllllllllllllllllllllPetitioner - Appellant

                                      v.

                        United States of America

                  lllllllllllllllllllllRespondent - Appellee

                              Ned Wohlman

                        lllllllllllllllllllllRespondent
                                 ____________

                Appeal from United States District Court
                     for the District of Minnesota
                             ____________

                         Submitted: May 26, 2021
                           Filed: June 1, 2021
                             [Unpublished]
                             ____________

Before GRUENDER, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
       Michael Romeo Geraci appeals following the district court’s1 dismissal of his
28 U.S.C. § 2241 petition, in which he challenged certain Bureau of Prisons
disciplinary proceedings and the recalculation of his projected release date. Having
reviewed the record, we conclude that the case is now moot. Geraci was released
from prison while this appeal was pending, and so a ruling in his favor would have
no effect on his current term of supervised release. At this time we see no collateral
consequences from the challenged disciplinary action and resulting amended release
date. See O’Neil v. United States, 966 F.3d 764, 770 n.4 (8th Cir. 2020), cert. denied,
141 S. Ct. 1419 (2021) (release from imprisonment rendered habeas claim moot
where claim challenged sentence, as there were no collateral consequences after
release); cf. United States v. Johnson, 529 U.S. 53, 54-59 (2000) (supervised release
begins when prisoner is released from prison; excess prison time served cannot offset
term of supervised release).

      Accordingly, the appeal is dismissed.
                      ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                         -2-